                             UNITED STATES DISTRICT COURT
                             EASTERN DISTRICT OF MISSOURI
                                   EASTERN DIVISION

ABRAHAM LIZAMA, on behalf of                         )
Himself and all others similarly situated,           )
                                                     )
               Plaintiff,                            )      Case No. 4:21-cv-00763-HEA
                                                     )
v.                                                   )
                                                     )
VICTORIA’S SECRET STORES, LLC                        )
                                                     )
and                                                  )
                                                     )
VICTORIA’S SECRET DIRECT, LLC                        )
                                                     )
               Defendants.                           )

                            PLAINTIFF’S MOTION TO REMAND

       Plaintiff Abraham Lizama moves to remand this action to the Circuit Court of St. Louis

County, 21st Judicial Circuit, State of Missouri pursuant to 28 U.S.C. § 1447(c), the court from

which Defendant wrongfully removed it. In support thereof, Plaintiff states as follows:

       1.      This is a class action by Plaintiff Abraham Lizama (“Plaintiff”) against Defendants

Victoria’s Secret Stores, LLC and Victoria’s Secret Direct, LLC (“Defendants” or “Victoria’s

Secret”). Plaintiff brings this class action on behalf of himself and all persons and entities who

purchased a product from Victoria’s Secret through remote sales channels, including its internet

website, that was delivered from an out-of-state facility to a Missouri delivery address and who

were charged tax monies at a higher tax rate than the correct applicable use tax rate. Plaintiff is

seeking damages for the overcollection of excess tax. Specifically, Plaintiff seeks, inter alia,

injunctive relief as well as damages and costs for violations of the Missouri Merchandising

Practices Act (“MMPA”), Mo Rev. Stat. § 407.010 et seq., as well as damages for unjust
enrichment, negligence, and money had and received. Each cause of action arises under Missouri

Law.

        2.     Victoria’s Secret filed its Notice of Removal on June 24, 2021, and stated that this

Court has jurisdiction under the Class Action Fairness Act (“CAFA”) over Plaintiff’s claims.

Victoria’s Secret asserts original jurisdiction pursuant to the CAFA, 28 U.S.C. 1332(d). CAFA

authorizes removal if, inter alia, the amount in controversy exceeds $5 million in the aggregate.

However, for the reasons set forth in Plaintiff’s Memorandum in Support of their Motion to

Remand, filed herewith, this Court lacks jurisdiction because Victoria’s Secret cannot satisfy the

$5 million minimum amount in controversy under the Class Action Fairness Act.

        3.     The party seeking to invoke the jurisdiction of the federal court bears the burden of

proving by a preponderance of the evidence that the amount in controversy exceeds the

jurisdictional amount. Advance Am. Serv. of Ark., Inc. v. McGinnis, 526 F.3d 1170, 1173 (8th Cir.

2008); Bell v. Hershey Co., 557 F.3d 953, 956 (8th Cir. 2009); Price v. Cybertel Cellular Tel. Co.,

No.4:06CV1640 FRB, 2007 WL 1445846, at *1 (E.D. Mo. May 14, 2007) (citing In re Bus. Men’s

Assur. Co. of America, 992 F.2d 181, 183 (8th Cir. 1991) (It is well settled that on a motion to

remand, the burden of establishing federal subject matter jurisdiction lies with the removing

party.)).

        4.     The Court should remand this case to the Circuit Court of St. Louis County, because

Victoria’s Secret has not shown and cannot show by a preponderance of the evidence that this case

satisfies the amount in controversy requirement for CAFA jurisdiction.

        WHEREFORE, Plaintiff prays for an order remanding this action to the Circuit Court of

St. Louis County, 21st Judicial Circuit, State of Missouri pursuant to 28 U.S.C. § 1447(c).




                                                2
Respectfully submitted,


Orlowsky Law, LLC


/s/ Daniel J. Orlowsky_____________
Daniel J. Orlowsky, #57387MO
Orlowsky Law, LLC
7777 Bonhomme, Suite 1910
St. Louis, Missouri 63105
Phone: (314) 725-5151
Fax: (314) 455-7375
Attorney for Plaintiff


Goffstein Law, LLC

/s/ Adam M. Goffstein
Adam M. Goffstein, #45611MO
7777 Bonhomme, Suite 1910
St. Louis, Missouri 63105
Phone: (314) 725-5151
Fax: (314) 725-5161
Attorney for Plaintiff




  3
                                CERTIFICATE OF SERVICE

       I hereby certify that on July 23, 2021, the foregoing was filed electronically with the

Clerk of Court and served via the Court’s CM/ECF system to all attorneys of record.



                                             /s/Daniel J. Orlowsky




                                                4
